G-easos, J.,
delivered the opinion of the Court.
The only question arising in this case is, whether the Act of 1872, chap. 270, is retrospective in its operation.
It is a clear and well settled rule of law that no statute will be held to be retroactive unless such an intention is clearly expressed in the statute. Baugher vs. Nelson, 9 Gill, 303 ; Slate, use of the Mayor & C. C. of Baltimore vs. Norwood, 12 Md., 206; Clark vs., the Mayor and City Council of Baltimore, 29 Md., 283, and Davis, Adm’r, vs. Clahaugh, 30 Md., 508. In the last oí these cases, this Court laid down the rule in the following clear and forcible language: “A statute ought not to have a retroactive operation unless its words are so clear, strong and imperative, that no other meaning can he annexed to them, or unless the intention of the Legislature could not be otherwise satisfied; and especially ought this rule to be adhered to, when such a construction would alter the pre-existing situation of parties, or would affect or interfere with their antecedent right.” Has the Legislature *532manifested an intention to make the statute now under consideration, retroactive in its operation, by words “so clear, strong a-hd imperative that no other meaning can be annexed to them,” or cannot the intention of the Legislature be satisfied by a different construction. The Act provides, that “any married woman may be sued jointly with her husband in any of the Courts of this State, or before any justice of the peace, on any note, bill of exchange, single bill, bond, contract, or agreement, which she may have executed jointly with her husband, and may employ counsel and defend such suit or action separately or jointly with her husband, and judgments recovered in such cases, shall be liens on the property of defendants, and may be collected by execution or attachment in the same manner as if the defendants were not husband and wife.”
Before the passage of the Act of 1845, contracts of married women were void at law, but that Act made such * contracts, entered into jointly with thePhusband, valid, made married women liable to suits at law in such contracts, and subjected their property to execution and attachment.
It has been contended that the Legislature, by using the past tense, “may have executed,” clearly manifested its intention to include within the operation of the statute contracts entered into before the Act was passed, and that there is no room for construction. We do not concur in this view of the law. It does not say that a married woman maybe sued on any contract entered into jointly with her husband before the Act was passed, or which she “may have heretofore executed.” It is to be presumed that the Legislators who passed the Act in question, did so with full knowledge of the decisions of this Court, to which we have already referred, and that, if they had intended to include within the operation of the statute contracts made before its passage, they would have used apt words *533to effect their objeet. This has not been clone, and we must therefore be governed by the rule of construction, to which we have before referred, and give the Act a prospective operation.
There is nothing in the language of the Act inconsistent with this construction. The words “ may have executed,” as the context shows, were used with reference to the time of instituting the suit, and therefore the past tense is correctly employed. They do not speak as of the time of passing the Act, and do not necessarily embrace contracts which had been executed before the Act was passed. Giving it this construction, the statute will operate upon a class of cases, clearly within its scope and operation, without “altering the pre-existing situation of parties, or affecting, or interfering with, their antecedent rights.” The Act now under consideration is different in its language, and very different in its character and object from the Act of 1845, chap. 352, which was under review in Baugher vs. Nelson, and which was held to he retrospective in its operation. By the Act of 1704, chap. 69, usury, when pleaded and established by proof, was a bar to the action. The Act of 1845, provided that “in any suit or action hereafter to be brought in any Court of Law or Equity in this State, upon any bond, &c,, or upon any contract, &c., whether the same relate to the loan of any money, &c., in which any person shall seek to avail himself of the provisions of the Act of Assembly of 1704, it shall bo incumbent on such person to specially plead the same, and in such plea to set out the sums, both principal and interest, actually and fairly due on such bonds, &c., estimating the principal debt actually loaned or contracted for, with interest thereupon at the rate of six per cent, per annum.” The language of that Act is very clear and comprehensive, and leaves no doubt as to its meaning and intention. It says, “ that in any suit hereafter to be brought,” that is in any suit brought after the *53410th of March, 1846, the defendant, to avail himself of the defence of usury, must plead as required by the provisions of the Act of 1845. That Act had reference to the defence to an usurious contract, and the manner of making that defence, and looked to the pleading, and it clearly applied to the case then before the Court, notwithstanding the note sued on was dated before the passagé of the Act, the suit having been brought after it went into operation. So this Court held, with respect to the Act of 1872, chap. 272, in the case of Elliott vs. Elliott, ante, 357.
The Act provides that, “in all cases where a divorce ‘avinculo matrimonii’ is decreed for adultery or abandonment, the Court may, in its discretion, decree that the guilty party shall not contract marriage with any other person during the lifetime of the other party,” &c. The Act looks to "the time of the decree, and says that in all cases where a decree is passed, &c., the Court may in its discretion decree, .&c. It was therefore held .by this Court that the discretion was well exercised, although the acts for which the divorce was granted, had been committed and suit had actually been commenced before the passage of the Act.
The Act of 1872, chap. 270, has been under the consideration of this Court in the case of Catherine Miller, by her next friend George Davis vs. Wilson and Suter, at the present term. (Unreported case.)
In that case a foreign' attachment issued in December, 1871, on a joint note of husband and wife, and was laid upon the real estate of the wife, and judgment of condemnation was rendered in June, 1872, and execution issued. The wife, by her next friend, filed a bill in the Circuit Court for Cecil County, for an injunction to stay the execution. The injunction was refused, and the case came to this Court upon appeal of the wife, and was submitted to the whole Bench, and all the Judges were of opinion *535that she was entitled to the injunction, as the judgment of condemnation would relate back to the date of the attachment, which is a lien upon the property upon which it is laid, and thus defeat all intermediate liens, and held that the judgment was not authorized by tbe Act of 1872,' whether it be construed as prospective or retrospective. The Court, however, in that case, had the Act of 1872 under its consideration, and we are authorized by Judges Alvey and Brent, who did not sit with us in this case, to state that they concur in the conclusion we have reached, that the Act is not retrospective in its operation and does not apply to a case such as the one now before us.
(Decided 10th July, 1873.)
The judgment appealed from will therefore be affirmed.

Judgment affirmed.